DETAILED ACTION
In Applicant’s Response filed 7/29/22, Applicant has amended claims 3, 6-7 and 19-20; added new claims 24-25; amended  the specification; and submitted replacement drawing sheets. Claims 1-2, 4-5, 8-12, 14-18 and 22 have been cancelled. Currently, claims 3, 6-7, 13, 19-21 and 23-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
 
Drawings
The drawings were received on 7/29/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0322512) in view of Chen (US 3339546).
With respect to claim 3, Pham discloses a wound dressing (para [0088]) for active continuous debridement of devitalized tissues in non-healing wounds (the silicone mesh used in the wound dressing can include therapeutic agents – para [0088]; such agents can include debridement compounds or enzymes as described in para [0123]; incorporation of debridement compounds is interpreted as rendering the dressing capable of active continuous debridement of devitalized tissues in non-healing wounds), comprising
a substrate (silicone mesh – para [0088]), the substrate having a non-adherent wound contacting layer (the silicone is non-adherent to a wound – para [0088]) having a wound contacting side (the silicone is used as a wound contacting layer in a dressing – para [0088]), the non-adherent wound contacting layer comprising only silicone (silicone is electrospun into a mesh as described in para [0088]; the silicone is the only material disclosed as being spun into the mesh), and
the wound dressing having a wound contacting surface (the silicone mesh is used as a wound contacting layer and thus inherently includes a wound contacting surface), the wound contacting side of the non-adherent wound contacting layer comprising the entire wound
contacting surface of the wound dressing (para [0088] discloses that additional gauze/bandage layers can be added on top of the silicone which is interpreted to mean that the silicone mesh is the only material forming the wound contacting surface of the dressing since additional layers are only provided on top of this layer, not in contact with the skin/wound), and
an effective amount of an enzymatic debriding agent on and being in direct contact with the wound contacting side of the non-adherent wound contacting layer (the silicone can be fabricated with therapeutic agents – para [0088]; such agents can include debridement compounds or enzymes as described in para [0123]; it is inherent that a “effective amount” of such agents are used in order to provide therapeutic effect and that such agents are on and in direct contact with the wound contacting side of the silicone mesh in order to be capable of application to the skin/wound to thereby provide treatment/therapeutic effect).
Pham is silent, however, as to specifically how the controlled release composition layer is formed on the dressing and, therefore, does not explicitly disclose dusting the enzymatic debriding agent onto the wound contacting surface of the substrate.
This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the wound contacting surface of the substrate by the process of “dusting” the agent onto the surface. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Pham is silent as to the process used to provide the controlled release composition layer on the dressing, it appears that the dressing in Pham would be the same or similar as that claimed; especially since both applicant's product and the prior art product includes an effective amount of enzymatic debriding agent that is provided to the wound contacting surface of a substrate layer.
            Chen teaches a wound dressing (col 1 lines 10-11) having a substrate which includes a bioactive agent (col 1 lines 54-56) wherein the bioactive agent is deposited into/onto the substrate by dusting the agent onto the outer surface (col 2 lines 55-56). Therefore, even if depositing the agent onto the substrate by “dusting” results in different structural characteristics of the end product than other methods of providing an active agent to a substrate, it still would have been prima facie obvious at the time the invention was made to use a “dusting” method in forming the dressing of Pham, as claimed, since Chen teaches that dusting is recognized as a useful technique for providing active agent to the surface of a substrate material.
With respect to claim 20, Pham discloses a wound dressing (para [0088]) for active continuous debridement of devitalized tissues in non-healing wounds (the silicone mesh used in the wound dressing can include therapeutic agents – para [0088]; such agents can include debridement compounds or enzymes as described in para [0123]; incorporation of debridement compounds is interpreted as rendering the dressing capable of active continuous debridement of devitalized tissues in non-healing wounds), comprising
a substrate (silicone mesh – para [0088]), the substrate having a non-adherent wound contacting layer (the silicone is non-adherent to a wound – para [0088]) having a wound contacting side (the silicone is used as a wound contacting layer in a dressing – para [0088]), the non-adherent wound contacting layer comprising only silicone (silicone is electrospun into a mesh as described in para [0088]; the silicone is the only material disclosed as being spun into the mesh), and
the wound dressing having a wound contacting surface (the silicone mesh is used as a wound contacting layer and thus inherently includes a wound contacting surface), the wound contacting side of the non-adherent wound contacting layer comprising the entire wound
contacting surface of the wound dressing (para [0088] discloses that additional gauze/bandage layers can be added on top of the silicone which is interpreted to mean that the silicone mesh is the only material forming the wound contacting surface of the dressing since additional layers are only provided on top of this layer, not in contact with the skin/wound), and
an effective amount of an enzymatic debriding agent on and being in direct contact with the wound contacting side of the non-adherent wound contacting layer (the silicone can be fabricated with therapeutic agents – para [0088]; such agents can include debridement compounds or enzymes as described in para [0123]; it is inherent that a “effective amount” of such agents are used in order to provide therapeutic effect and that such agents are on and in direct contact with the wound contacting side of the silicone mesh in order to be capable of application to the skin/wound to thereby provide treatment/therapeutic effect).
Pham is silent, however, as to specifically how the controlled release composition layer is formed on the dressing and, therefore, does not explicitly disclose coating the enzymatic debriding agent onto the wound contacting surface of the substrate.
This limitation is being treated as a product by process limitation; that is, that the debriding agent is provided to the wound contacting surface of the substrate by the process of “coating” the agent onto the surface. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Pham is silent as to the process used to provide the controlled release composition layer on the dressing, it appears that the dressing in Pham would be the same or similar as that claimed; especially since both applicant's product and the prior art product includes an effective amount of enzymatic debriding agent that is provided to the wound contacting surface of a substrate layer.
            Chen teaches a wound dressing (col 1 lines 10-11) having a substrate which includes a bioactive agent (col 1 lines 54-56) wherein the bioactive agent is deposited into/onto the substrate by dusting the agent onto the outer surface (col 2 lines 55-56; the dusting process is interpreted as involving application of a coating to the substrate). Therefore, even if depositing the agent onto the substrate by “coating” results in different structural characteristics of the end product than other methods of providing an active agent to a substrate, it still would have been prima facie obvious at the time the invention was made to use a “coating” method in forming the dressing of Pham, as claimed, since Chen teaches that coating processes are recognized as a useful technique for providing active agent to the surface of a substrate material.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0322512) in view of Chen (US 3339546) and further in view of Boucard (FR 2975710A1).
With respect to claim 6, Pham in view of Chen discloses the dressing substantially as claimed (see rejection of claim 3) but does not disclose the substrate comprising a polyester non-woven mesh coated with silicone on one side, and the silicone comprising the non-adherent wound contacting layer.
Boucard, however, teaches a double-sided structure suitable for use as a dressing (translation pg 3) wherein the textile structure is a nonwoven mesh where a first face is made from silicone yarns and a second face is made from a material such as polyester (translation pf 2 paragraph 8) wherein the silicone face is intended to be the wound contacting side of the dressing (translation pg 3 paragraph 14) and does not adhere to the wound in order to promote healing while protecting it while also accelerating healing due to the breathable nature of the structure (translation pg 3 paragraph 6). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the substrate of Pham in view of Chen for the polyester non-woven mesh coated on the wound contacting side with a non-adherent silicone, as in Boucard, in order to accelerate and promote healing while protecting a wound.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0322512) in view of Chen (US 3339546) and further in view of Scholz et al (EP 0290207A2).
With respect to claim 7, Pham in view of Chen discloses the dressing substantially as claimed (see rejection of claim 3) but does not disclose the substrate comprising a polyester non-woven mesh coated on both sides with silicone, and the silicone on either side of the polyester non-woven mesh comprising the non-adherent wound contacting layer.
	Scholz, however, teaches an orthopedic bandage comprising a nonwoven fabric impregnated with a resin (abstract) wherein the fabric is a nonwoven polyester fabric (translation para [0130]) and silicone based fluids are used as lubricants to reduce the tackiness of the resin and thus are interpreted as being non-adherent (translation para [0035-0037]). Specifically, the silicone is preferably applied to both major surfaces to render the material easy to apply and mold to a limb (translation para [0035-0037 and 0092-0095]; examples 7-10). Thus, Scholz teaches a nonwoven polyester substrate coated with silicone on both sides. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the substrate of Pham in view of Chen for the nonwoven polyester substrate coated with non-adherent silicone on both sides as in Scholz in order to render the device easier to apply and mold to the user’s body.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0322512) in view of Chen (US 3339546) and further in view of Auguste et al (US 2014/0114268).
With respect to claim 13, Pham in view of Chen discloses the invention as claimed (see rejection of claim 3) but does not disclose the enzymatic debriding agent being collagenase.
 Auguste, however, teaches a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (invention relates to an absorbent dressing for use in the care of chronic wounds such as eschars – abstract lines 1-4; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; removal of dead tissue is interpreted to be “debridement”; and chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner) , comprising
a substrate (structure shown in fig 1 which includes interface layer 1, nonabsorbent web 5, nonwoven textile 6 and nonwoven fabric 7), the substrate having a wound contacting surface (the interface layer 1 is intended to come into contact with the wound – para [0075]; the side covered with peel off protectors 3 is interpreted as being the skin contacting side) comprising only silicone (the silicone gel 4b is interpreted as being on the wound contacting surface because as shown in fig 1, the get 4b is present on the side of the device covered by protectors 3 and thus capable of contacting the skin when the protectors 3 are removed); and
an effective amount of an enzymatic debriding agent (composition includes active agents – para [0078; 0084-0090] such as enzymes - para [0084]; the enzyme is interpreted as being a “debriding agent” as it is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”; the amount of active agent is interpreted as being an “effective” amount in order for the composition to be “favorable…in the treatment of the wound” as described in para [0084])  provided to the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the active agent ingredients are interpreted as being added to the dressing material prior to use in order to provide treatment once the dressing is applied; the device is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”). Auguste also teaches the enzymatic debriding agent being collagenase (para [0084;0089]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used collagenase as the enzymatic debriding agent in the dressing of Pham in view of Chen, like in the dressing of Auguste, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 21, Pham in view of Chen discloses the invention as claimed (see rejection of claim 20) but does not disclose the enzymatic debriding agent being collagenase.
 Auguste, however, teaches a wound dressing device for active continuous debridement of devitalized tissues in nonhealing wounds (invention relates to an absorbent dressing for use in the care of chronic wounds such as eschars – abstract lines 1-4; eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin; removal of dead tissue is interpreted to be “debridement”; and chronic wounds are interpreted as being “nonhealing wounds” as they fail to heal in an orderly/timely manner) , comprising
a substrate (structure shown in fig 1 which includes interface layer 1, nonabsorbent web 5, nonwoven textile 6 and nonwoven fabric 7), the substrate having a wound contacting surface (the interface layer 1 is intended to come into contact with the wound – para [0075]; the side covered with peel off protectors 3 is interpreted as being the skin contacting side) comprising only silicone (the silicone gel 4b is interpreted as being on the wound contacting surface because as shown in fig 1, the get 4b is present on the side of the device covered by protectors 3 and thus capable of contacting the skin when the protectors 3 are removed); and
an effective amount of an enzymatic debriding agent (composition includes active agents – para [0078; 0084-0090] such as enzymes - para [0084]; the enzyme is interpreted as being a “debriding agent” as it is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”; the amount of active agent is interpreted as being an “effective” amount in order for the composition to be “favorable…in the treatment of the wound” as described in para [0084])  provided to the substrate prior to use of the wound dressing on a wound for debriding wounds in-situ (the active agent ingredients are interpreted as being added to the dressing material prior to use in order to provide treatment once the dressing is applied; the device is intended for use in the care of chronic wounds such as eschars – abstract lines 1-4 where eschar is interpreted as being equivalent to devitalized tissues since both are dead tissue that needs to be removed from the skin and removal of dead tissue is interpreted to be “debridement”). Auguste also teaches the enzymatic debriding agent being collagenase (para [0084;0089]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used collagenase as the enzymatic debriding agent in the dressing of Pham in view of Chen, like in the dressing of Auguste, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2014/0322512) in view of Chen (US 3339546) and further in view of Wegman et al (US 3705083).
With respect to claims 23 and 25, Pham in view of Chen discloses the invention as claimed (see rejection of claim 20) but does not disclose an ointment that contains the enzymatic debriding agent wherein the enzymatic debriding agent is collagenase.
	Wegman, however, teaches an ointment that contains 0.5% of collagenase by weight of petrolatum wherein the ointment may be put on a gauze dressing which is applied directly to a lesion for efficient debridement of tissue wherein the ointment can also contain antibiotics if desired to combat infection and are stable over a period of 48 weeks at room temperature  (col 4 lines 10-42). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the enzymatic debriding agent of Pham in view of Chen in an ointment, as taught by Wegman, in order to permit incorporation of antibiotics for use with the agent simultaneously to combat infection while providing efficient debridement of tissue while also providing the benefit of 48 weeks of potential shelf life when stored at room temperature. Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used collagenase as the enzymatic debriding agent in the dressing of Pham in view of Chen, as taught by Wegman, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 19 could either not be found or was not suggested in the prior art of record. The subject matter not found was a wound dressing comprising an effective amount of an enzymatic debriding agent on the wound contacting surface of a substrate wherein the enzymatic debriding agent is 90% pure collagenase and the collagenase on the substrate has a coating weight of 1.31 mg/square centimeter, in combination with the other elements in the claims.
Although the prior art references of record disclose a dressing comprising a dusting of an effective amount of an enzymatic debriding agent wherein the enzymatic debriding agent is collagenase, the references fail to disclose or suggest use of, specifically, 90% pure collagenase wherein the collagenase on the substrate has a coating weight of 1.31 mg/square centimeter. Thus, for at least this reason, the prior art of record fails to disclose or suggest the subject matter of claim 19. 
Claim 24 includes the same allowable limitations as recited in claim 19 (as discussed above) but is objected to as being dependent upon a rejected base claim, However, claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/29/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been received and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 12-20 have been fully considered but are rendered moot in view of the new rejections presented above which were necessitated by Applicant’s amendments to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786